Citation Nr: 1025326	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  05-37 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating higher than 20 percent for spondylosis, 
bilateral L4-5 with low back pain, titled pelvis, and 1/2 inch 
shortening of the left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from August 
1961 to August 1965 and from October 1973 to October 1989.

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In July 2008, as support for his claim, the Veteran and his 
spouse testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board - also commonly referred to as a 
Travel Board hearing.  During the hearing the Veteran submitted 
additional evidence and waived his right to have the RO initially 
consider it.  38 C.F.R. §§ 20.800, 20.1304(c) (2009).

In November 2008, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC), for additional development and 
consideration.  

In April 2010, the AMC issued a supplemental statement of the 
case (SSOC) continuing to deny the claim and returned the file to 
the Board for further appellate review.  


FINDINGS OF FACT

1.  Forward flexion of the thoracolumbar segment of the Veteran's 
spine is not limited to 30 degrees or less, and he does not have 
favorable ankylosis of this entire segment either.  

2.  At no time during the course of this appeal has the Veteran's 
low back disability been manifested by intervertebral disc 
syndrome (IVDS) requiring bed rest prescribed by a physician.  

3.  There is no neuropathy or radiculopathy associated with the 
low back disability.  

CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent for 
the low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 2004 
and December 2005.  These letters informed him of the evidence 
required to substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that March and April 2006 and November 2008 letters complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claim.  And of equal or even 
greater significance, after providing that additional Dingess 
notice, the AMC went back and readjudicated the claim in the 
April 2010 SSOC - including considering the additional evidence 
received in response to that additional notice.  See again 
Mayfield IV and Prickett, supra.  So the timing defect in the 
provision of that notice, since it did not precede the initial 
adjudication of the claim, has been rectified.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (wherein the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative, and that the Veteran, not VA, bears this 
evidentiary burden of proof).  The Veteran has not made any such 
argument or pleading in this particular instance.



VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  He testified at a hearing and 
provided written and buddy statements, private treatment records, 
and copies of his service treatment records (STRs).  The RO also 
obtained his VA treatment records and arranged for several VA 
compensation examinations to assess the severity of his low back 
disability.  Notably in this latter regard, the Board remanded 
his claim in November 2008 so the AMC could arrange for another 
VA compensation examination to reassess the severity of his low 
back disability (since it had been about two years since his most 
recent examination in July 2006 and he was alleging the condition 
since had worsened).  38 C.F.R. § 3.327(a) (2009).  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 
3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 
(1995).  And following and as a result of the Board's remand, he 
had this additional examination in March 2010.  The report of the 
evaluation contains the findings needed to properly rate his low 
back disability, including insofar as assessing its current 
severity.  38 C.F.R. § 4.2.  The Board is therefore satisfied 
there was substantial compliance with this remand directive.  
See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); 
Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 
Vet. App. 141, 146- 47 (1999).

II.  Analysis

The Veteran testified during his hearing that his low back 
symptoms had progressed to a point that his 20 percent rating was 
no longer sufficient to compensate him for his level of 
impairment.  The disability is rated under 38 C.F.R. § 4.71a, DCs 
5237-5239, analogous to spondylolisthesis or segmental 
instability.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that choice of Diagnostic Code should be upheld if 
supported by explanation and evidence).  See also Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any 
change in DC must be specifically explained).

On review of the medical records, the Board finds the VA spinal 
compensation examination reports to provide highly pertinent, but 
negative probative evidence against his claim.  The December 2004 
VA examination report found the Veteran showed lumbar spine 
flexion to no less than 80 degrees, extension to 30 degrees, left 
and right lateral rotation to 30/30 degrees, right and left 
lateral flexion to 30/30 degrees.  There was no objective pain on 
motion, weakness and/or tenderness.  The Veteran denied flare-
ups.

The July 2006 VA examiner found that the Veteran's thoracolumbar 
spine range of motion showed flexion to 90 degrees and extension 
to 30 degrees, both with pain on motion.  He also left and right 
lateral flexion with pain to 15 and 20 degrees, and 30 degrees of 
left and right lateral rotation with no pain shown.  The examiner 
also found no ankylosis of either the thoracolumbar or cervical 
spine.

At the most recent VA examination in March 2010, the Veteran's 
range of motion testing for the thoracolumbar spine revealed 
findings showing greatly reduced range of motion.  In particular, 
he demonstrated flexion to 32 degrees, extension to 12 degrees, 
left lateral flexion to 15 degrees, right lateral flexion to 14 
degrees, left lateral rotation to 29 degrees, and right lateral 
rotation to 30 degrees, but all with no objective indication of 
pain (so as to possibly further restrict his range of motion 
beyond these terminal points).  Moreover, the examiner called 
into question whether the results of this range-of-motion testing 
were even valid, indicating the Veteran was able to easily bend 
over to 90 degrees of flexion, without pain, when dressing after 
the examination.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) 
(holding that credibility can be affected and even impeached by 
inconsistent statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self-interest, 
malingering, desire for monetary gain, and witness demeanor).

The examiner also found no ankylosis of either the thoracolumbar 
or cervical spine.



Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present 
level of disability, it may be necessary to "stage" the rating 
if the factual findings show distinct time periods where the 
service-connected disability has exhibited symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The relevant temporal focus for adjudicating an 
increased-rating claim is on the evidence concerning the state of 
the disability from one year before the claim was filed (i.e., 
September 2003) until VA makes a final decision on the claim.  
See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Effective September 26, 2003, VA revised the criteria for rating 
spinal disorders.  Here, the claim was filed after that date, so 
the current regulations apply.  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is from 0 to 90 
degrees, extension is from 0 to 30 degrees, left and right 
lateral flexion are from 0 to 30 degrees, and left and right 
lateral rotation are from 0 to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2009).  



Under the current DCs 5235-5243 (General Formula), a 20 percent 
evaluation is warranted when forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine is greater than 15 
degrees but not greater than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A higher 30 percent evaluation is warranted for forward flexion 
of the cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  
An even higher 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion of 
the thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Applying the above criteria to the facts of this case, the Board 
finds no basis to assign a rating higher than 20 percent for the 
Veteran's low back disability.  As alluded to, the range of 
motion findings by the VA examiners provide highly probative 
evidence against the claim.  See DCs 5235-5243.  

Applying these current regulations, he simply fails to ever 
demonstrate flexion of 30 degrees or less during the period of 
the appeal.  At the most recent VA examination in March 2010, the 
examiner called into question the validity of the Veteran's range 
of motion testing, indicating he was able to easily bend over to 
90 degrees flexion, and without pain, when dressing after the 
examination.  Nonetheless, even taking the Veteran's range of 
motion findings at face value, he still only showed a flexion 
restriction to 32 degrees, with no objective indication 


or suggestion of pain so as to further restrict his motion in 
this direction to the required 30 degrees or less and resultantly 
warrant a higher 40 percent rating.  See also 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), 
requiring consideration of the effect pain has on his range of 
motion, including during prolonged, repetitive use or when his 
pain his most problematic ("flare ups:").  No other examination 
of record showed flexion to any lesser degree than 32 degrees, 
let alone near that level of restriction of flexion, and again 
even when considering the extent of his reported pain.

Therefore, under the revised regulations, as to orthopedic 
manifestations of the Veteran's low back disability, the evidence 
of record does not warrant a higher evaluation.  There are no 
medical findings of forward flexion of the thoracolumbar spine 
limited to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine warranting a higher 40 percent 
evaluation, or unfavorable ankylosis of the entire thoracolumbar 
spine warranting an even higher 50 percent evaluation, or 
unfavorable ankylosis of the entire spine warranting a still 
higher 100 percent evaluation.  38 C.F.R. § 4.71(a), 
Diagnostic Codes 5235-5242.  In this regard, the July 2006 and 
March 2010 VA examiners specifically found no thoracolumbar spine 
ankylosis and no cervical spine ankylosis.  Indeed, the mere fact 
that the Veteran continues to have range of motion in his low 
back in every direction, albeit less than normal range of motion, 
in turn means that, by definition, his low back is not ankylosed.  
Ankylosis is the complete immobility and consolidation of a joint 
due to disease, injury or surgical procedure.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  See 
also Note (5) in 38 C.F.R. § 4.71a indicating that, for VA 
compensation purposes, unfavorable ankylosis is a condition in 
which the entire ... thoracolumbar spine is fixed in flexion or 
extension... [and that] fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable ankylosis.



The Board next considers whether there is IVDS, i.e., disc 
disease, so as to alternatively warrant application of DC 5243.  
IVDS is evaluated either based on the total duration of 
incapacitating episodes over the past 12 months or by combining 
under 38 C.F.R. § 4.25 (the combined rating table) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  Under the 
formula based on incapacitating episodes, a higher 40 percent 
rating requires that the disability be productive of 
incapacitating episodes having a total duration of at least four 
but less than six weeks per year.  Finally, a maximum 60 percent 
rating is available when the condition is manifested by 
incapacitating episodes having a total duration of at least six 
weeks, during the past 12 months.  For purposes of evaluation, an 
incapacitating episode is a period of acute signs and symptoms 
due to IVDS that requires bed rest prescribed by a physician and 
treatment by a physician.  DC 5243.

Significantly, though, at no time during the course of this 
appeal has the Veteran's low back disability been manifested by 
IVDS requiring bed rest prescribed by a physician.  There is no 
competent and credible evidence of incapacitating episodes having 
a total duration of at least 4 weeks per year, without which he 
cannot receive a higher 40 percent rating for IVDS.  Indeed, none 
of the VA examiners confirmed he even has IVDS.  And, aside from 
that, there simply is no indication of bed rest prescribed by a 
physician to support this notion he has incapacitating episodes, 
let alone attributable to IVDS.  Moreover, he himself denied the 
existence of any incapacitating episodes due to his low back 
disability during his July 2006 and March 2010 VA examinations.  
So he is not entitled to a higher 40 percent rating for IVDS 
under DC 5243.

It is worth mentioning additionally that the unappealed August 
2006 RO decision denied a separate rating for bilateral S1 
radiculopathy, superimposed with peripheral polyneuropathy.  The 
RO noted the July 2006 EMG testing and VA examiner findings 
confirmed the Veteran had mild bilateral S1 radiculopathy, 
superimposed with peripheral polyneuropathy and membrane 
instability.  


However, these findings were attributed primarily to his diabetes 
mellitus, not low back disability, and the diabetes is not 
service connected or at issue in this appeal.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (only when it is not possible 
to separate the effects of the service-connected condition from a 
nonservice-connected condition does 38 C.F.R. § 3.102 in turn 
require that reasonable doubt be resolved in the Veteran's favor 
and such signs and symptoms attributed to the service-connected 
condition.)  That August 2006 RO decision denying service 
connection for bilateral S1 radiculopathy, superimposed with 
peripheral polyneuropathy, including as associated with or part 
and parcel of the low back disability, is a final and binding 
decision based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).  And 
since this issue is not also on appeal, the Board cannot consider 
it further at this juncture.  

Moreover, since that final and binding August 2006 decision, the 
evidence that has been added to the record is not helpful to the 
Veteran.  The March 2010 VA examination included EMG testing that 
also diagnosed polyneuropathy, but again noted a clinical history 
of diabetes with no indication that the nature of the condition 
was now directly attributable to his lumbar spine disability.  
Furthermore, the March 2010 VA examiner clarified there was "no 
evidence of radiculopathy," in connection with the lumbar spine 
disability.  Also, although recent medical findings from the 
Veteran's VA treating physician noted cervicalgia due to 
cervical spondylosis, the Board need not consider this evidence 
further since his cervical spine disorder is not service 
connected or associated with his 
service-connected lumbar spine disability.  So this in turn 
precludes the Board from considering a separate rating for 
radiculopathy and/or neuropathy, such as under DC 8520 for 
complete or incomplete paralysis of the sciatic nerve.

There equally is no basis to "stage" the rating under Hart, 
either, because the low back disability has never been more than 
20-percent disabling at any time since September 2003 (one year 
prior to filing this claim for a higher rating).  And since, for 
these reasons and bases discussed, the preponderance of the 
evidence is against his claim, the benefit-of-the-doubt doctrine 
is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2009).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
disability has markedly interfered with his ability to work, 
meaning above and beyond that contemplated by his 20 percent 
schedular rating for his low back disability.  See 38 C.F.R. § 
4.1, indicating that, generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  See, too, Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (reiterating that the disability 
rating, itself, is recognition that industrial capabilities are 
impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting he is not adequately compensated for this disability 
by the regular rating schedule.  His evaluation and treatment has 
been primarily, if not exclusively, on an outpatient basis, not 
as an inpatient, much less frequent inpatient.  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for a rating higher than 20 percent for the low back 
disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


